Notice of Pre-AIA  or AIA  Status
This office action is in response to the amendment filed 4/05/21.  Claims 1, 2 and 5-20 are pending.  Claims 3 and 4 have been canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement drawing sheet filed 4/05/21 is approved and overcomes the outstanding drawing objection.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Victor on Baranowski on 4/07/21.

The application has been amended as follows: 

CLAIM 1
1. 	(Currently amended) A solar array support structure comprising: 
a first vertical pile extending from a ground to a first pile end; 
a second vertical pile extending from the ground to a second pile end; and 
ends; 
a first vertical column attached to the first pile cap, the first vertical column extending to a bottom column end having a first column plate; and
wherein a plurality of leveling nuts are located between the first column plate and the first pile cap for attaching the at least one vertical column to the first pile cap.

CLAIM 5
Line 1, change the dependency from “claim 3” to - - claim 1 - -.

Claims 1, 2 and 5-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3635

/Robert Canfield/           Primary Examiner, Art Unit 3636